— In an action to recover damages, inter alla, for breach of contract, defendants appeal from an order of the Supreme Court, Queens County (Rosenzweig, J.), dated January 4, 1982, which denied their motion to dismiss certain causes of action. This appeal brings up for review so much of a subsequent order of the same court, dated April 16,1982, as, upon reargument, adhered to the original determination, denying defendants’ motion insofar as it was to dismiss the first, fourth and fifth causes of action. Appeal from order dated January 4, 1982 dismissed. This order was superseded by the order dated April 16,1982, entered upon reargument. Order dated April 16, 1982, affirmed insofar as reviewed. No opinion. Respondent is awarded one bill of $50 costs and disbursements. Damiani, J. P., Gulotta, O’Connor and Weinstein, JJ., concur.